Case: 19-50396      Document: 00515233799         Page: 1    Date Filed: 12/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                    No. 19-50396                         FILED
                                  Summary Calendar               December 12, 2019
                                                                    Lyle W. Cayce
                                                                         Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MILTON MAYORGA, also known as Carlos Cordero-Hoffman, also known as
Milton Javier Mayorga-Cordero,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:17-CR-114-1


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Milton Mayorga appeals his conviction for illegal reentry into the United
States after removal. He challenges the district court’s denial of his motion to
dismiss the indictment, arguing that the indictment was invalid because the
notice to appear in his removal proceedings was defective because it failed to
specify a time and date for his removal hearing, and that the removal order



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50396    Document: 00515233799     Page: 2   Date Filed: 12/12/2019


                                 No. 19-50396

was thus void. Although Mayorga concedes that the issue is foreclosed by
United States v. Pedroza-Rocha, 933 F.3d 490 (5th Cir. 2019) petition for cert.
filed (U.S. Nov. 6, 2019) (No.19-6588), and Pierre-Paul v. Barr, 930 F.3d 684,
689-93 (5th Cir. 2019), he wishes to preserve it for further review.         The
Government has filed an unopposed motion for summary affirmance, agreeing
that the issue is foreclosed under Pedroza-Rocha and Pierre-Paul. Alternately,
the Government requests an extension of time to file its brief.
      In Pedroza-Rocha, this court applied Pierre-Paul to conclude that the
notice to appear was not rendered deficient because it did not specify a date for
the hearing, that any such alleged deficiency had not deprived the immigration
court of jurisdiction, and that Pedroza-Rocha could not collaterally attack his
notice to appear without first exhausting his administrative remedies. 933
F.3d at 496-98. Mayorga’s arguments are, as he concedes, foreclosed by this
case. See id. Because the Government’s position “is clearly right as a matter
of law so that there can be no substantial question as to the outcome of the
case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969),
the Government’s motion for summary affirmance is GRANTED, the
Government’s alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                       2